DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 - 9, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the frequency” is referring to the first frequency, the second frequency, the two or more frequencies, or some other frequency.

The term “substantially” in claims 16 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claims. The specification, in [0023] discloses “used herein, the term "substantially" means ±10%, and in some embodiments, ±5%.”, however, the specification does not provide a standard for ascertaining the requisite degree for the phrase “substantially simultaneously”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests defining "substantially" or removing "substantially" from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102a(2) as being anticipated by Zhu et al. (US 20170281982 A1, hereinafter Zhu).

Regarding claim 1, Zhu teaches a system for treating target tissue in a target volume comprising a plurality of target regions (ultrasound imaging and therapy system [0005]; ultrasound data or information within a cavity (e.g., vaginal cavity, uterine cavity, ear canal, rectal cavity) proximate to and/or containing a region of interest (e.g., organ, blood vessel, fallopian tube(s)) of the patient [0026]) , the system comprising:
an ultrasound transducer for transmitting ultrasound waves having two or more frequencies (first center frequency….second center frequency [0102]); and
a controller configured to (controllers [0135]):
cause the ultrasound transducer to transmit a first series of ultrasound waves having a first frequency (may define a first center frequency for treatment locations [0102]) to a first one of target regions (proximate to the transducer array [0102]); and
cause the ultrasound transducer to transmit a second series of ultrasound waves having a second frequency, different from the first frequency (second center frequency [0102]), to a second one of the target regions, different from the first one of the target regions (distal from the transducer array [0102]), based on at least one different anatomical characteristic between the first and second ones of the target regions (The target information may include a distance, orientation, relative position, boundary locations and/or the like of the anatomical target relative to a reference position on the transducer array 112 [0031]).

Regarding claim 2, Zhu teaches a system wherein the first frequency is higher than the second frequency and the at least one anatomical characteristic is relative location (the focal point 1008 may correspond to a region or surface area of the anatomical target 912 (e.g., the target location) that may be exposed to or interact with the HIFU signals [0100]), a location of the first target region corresponding to a shorter focal depth of the transducer than that of the second target region (the diagnostic control circuit 136 may select a center frequency of the HIFU signals to configure the focal point 1008 by executing one or more algorithms store in the memory [0101]; this implicitly allows for a location of the first target region corresponding to a shorter focal depth of the transducer than that of the second target region).

Regarding claim 3, Zhu teaches the system wherein the first frequency is higher than the second frequency (the focal point 1008 may correspond to a region or surface area of the anatomical target 912 (e.g., the target location) that may be exposed to or interact with the HIFU signals [0100]; (the diagnostic control circuit 136 may select a center frequency of the HIFU signals to configure the focal point 1008 by executing one or more algorithms store in the memory [0101]; implicitly allows for the first frequency to be higher than the second frequency ) and the at least one anatomical characteristic is vascularization (containing a region of interest (e.g., organ, blood vessel, fallopian tube(s)) of the patient for generating one or more ultrasound images [0026]), the first target region having higher vascularity than the second target region (diagnostic control circuit 136 may update the ultrasound image shown [0109]; this would implicitly allow to view vascularity to determine if the first region has higher vascularity than the second region).
	
	Regarding claim 4, Zhu teaches the system further comprising a monitoring system for measuring the at least one anatomical characteristic associated with at least one of the target regions and/or a non-target region (user designated points 904-910 may further represent target information received by the diagnostic control circuit 136. For example, the user designated points 904-910 may define a size, shape, depth, and/or the like of the anatomical target 912, which is received by the diagnostic control circuit 136 [0092]; diagnostic control circuit 136 may update the ultrasound image shown on the display 138 during delivery of the HIFU therapy [0109]). 

Regarding claim 5, Zhu teaches the system wherein the at least one anatomical characteristic
comprises one or more of a type, a size (the diagnostic control circuit 136 may determine a distance 1004, orientation, relative position, boundary 1018 (e.g., size, shape), and/or the like of the treatment location 1020 with respect to the reference position 1010 [0097]), a location, a property, a structure, a thickness, a density, or vascularization of tissue.

	Regarding claim 6, Zhu further teaches the system further comprising memory (the diagnostic control circuit 136 may execute instructions stored on a tangible and non-transitory computer readable medium (e.g., the memory 140) to perform one or more operations [0041]) for storing a treatment plan specifying the at least one anatomical characteristic and parameter values associated with the ultrasound transducer (the diagnostic control circuit 136 may direct the transducer array 112 to deliver HIFU therapy at a treatment location based on target information derived from an ultrasound image [0027]);  for transmitting the first series and second series of ultrasound waves
based at least in part on the at least one anatomical characteristic (first center frequency….second center frequency [0102]).

	Regarding claim 7, Zhu further teaches a system where in the controller (diagnostic control circuit [0109]) is further configured to: 
compare the at least one measured anatomical characteristic with the corresponding at least one anatomical characteristic specified in the treatment plan (diagnostic control circuit 136 may update the ultrasound image shown on the display 138 during delivery of the HIFU therapy. For example, the transducer array 808 may switch to an imaging session during the therapy session to collect the diagnostic ultrasound signals to create the updated ultrasound images (e.g., frames) [0109]) 
and vary at least one of the parameter values associated with the ultrasound transducer based
on the comparison (the diagnostic control circuit 136 may determine whether the HIFU therapy is complete [0114]; may measure an elasticity of the treatment location [0114]; correlation analysis [0114]).

Regarding claim 8, Zhu teaches a system the parameter value comprises at least one of the frequency, a phase, an amplitude (amplitude [0030]) or a sonication duration associated with the ultrasound transducer.

Regarding claim 9, Zhu teaches a system wherein the controller (the diagnostic control circuit [102])  is further configured to vary the frequency associated with the ultrasound transducer among the two or more frequencies (plurality of center frequencies, depth ranges and sweep angle arcs based on a plurality of target locations [102]).

Regarding claim 11, Zhu teaches a system wherein the ultrasound transducer comprises a plurality of transducer elements (the second transducer array 650 may be subdivided into a first set of transducer elements 606 and a second set of transducer elements 608 [0084]), the controller being further configured to group the transducer elements into a plurality of transducer groups, each group comprising at least some of the transducer elements and being different from the other groups (diagnostic control circuit 136 may direct the second set of transducer elements 608 to deliver HIFU therapy by generating HIFU signals to the treatment location, during the therapy session. During the therapy session, the first set of transducer elements 608 may be inactive [0084]).

Regarding claim 12, Zhu teaches a system wherein the transducer elements of at least one of the transducer groups extend over a contiguous area (ROI 806 may correspond to one or more areas [0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Vitek et al. ( US 20110066032 A1, hereinafter Vitek).

 Regarding claim 10, Zhu does not teach wherein the monitoring system comprises a magnetic resonance imaging device. 
Vitek discloses “Asymmetric Ultrasound Phased-Array Transducer” (title). Vitek teaches a system wherein the monitoring comprises a magnetic resonance imaging device (MRI imaging apparatus [0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu to have the monitoring system comprises a magnetic resonance imaging device, as taught by Vitek,  in order to have better anatomical detection during a single scan. 

Regarding claim 13, Zhu does not teach a system wherein the controller is further configured to cause a first one of the transducer groups to transmit the first series of ultrasound waves having the first
frequency and a second one, different from the first one, of the transducer groups to transmit the second series of ultrasound waves having the second frequency.  
Vitek, however, teaches a system wherein the controller (controller [0021]) is further configured to cause a first one of the transducer groups to transmit the first series of ultrasound waves having the first frequency and a second one, different from the first one (plurality of ultrasound transducer elements arranged in a two-dimensional (planar or non-planar) phased array including first and second regions [0009]; Regions of the transducer array that are designed for different functions may benefit from different operating frequencies [0021]) of the transducer groups to transmit the second series of ultrasound waves having the second frequency (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; the grouping of transducers and driving each region independently implicitly allows for two transducers that can transmit different frequencies in two different series). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu to have the  controller is further configured to cause a first one of the transducer groups to transmit the first series of ultrasound waves having the first frequency and a second one, different from the first one, of the transducer groups to transmit the second series of ultrasound waves having the second frequency, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]). 
	
	Regarding claim 14, Zhu does not teach a system wherein the transducer elements in each of the first one and the second one of the transducer groups form discrete areas.
	Vitek, however, teaches a system wherein the transducer elements in each of the first
one and the second one of the transducer groups form discrete areas (The data may specify the number of transducer regions, the element groupings for each region, frequency constraints for each region or group, as well as other operational parameters of the transducers [0028]); this implicitly allows for the two transducer groups to cover to form separate discrete areas). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu to have the transducer elements in each of the first one and the second one of the transducer groups form discrete areas , as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]). 

Regarding claim 15, Zhu does not teach a system wherein at least some of the discrete areas in the first and second transducer groups are interspersed.
Vitek teaches a system wherein at least some of the discrete areas in the first and second transducer groups are interspersed (The data may specify the number of transducer regions, the element groupings for each region, frequency constraints for each region or group, as well as other operational parameters of the transducers [0028]); this implicitly allows for some of the discrete areas in the first and second transducer groups to be interspersed). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu to have at least some of the discrete areas in the first and second transducer groups are interspersed, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 16, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]),  but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from different transducer elements.
Vitek teaches a system wherein the controller (controller [0021])  being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from different transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu to have It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu to have wherein the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from different transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 17, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]),  but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from different transducer elements. 
Vitek teaches the controller (controller [0021])   being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from different transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows the two series of ultrasound waves to be sequentially transmitted). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu, to have the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from different transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 18, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]),  but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be cyclically transmitted from different transducer elements.
Vitek teaches teach the controller (controller [0021])   being further configured to cause the first and second series of ultrasound waves to be cyclically transmitted from different transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows for the first and second series of ultrasound waves to be programmed to be cyclically transmitted from different transducer elements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu, to have the controller being further configured to cause the first and second series of ultrasound waves to be cyclically transmitted from different transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 19, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]),  but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements.
Vitek teaches the controller (controller [0021]) being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements (The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows programming of the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu, to have the controller being further configured to cause the first and second series of ultrasound waves to be substantially simultaneously transmitted from the same transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Regarding claim 20, Zhu teaches a system wherein the transducer comprises a plurality of transducer elements (plurality of separate transducer elements [0022]),  but does not teach the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements.
Vitek teaches the controller (controller [0021]) being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements ((The grouping of transducer elements may result in two or more transducer regions tailored for particular functions, each including at least one, but typically several, groups of elements [0008]; The different regions may be driven independently or, alternatively, simultaneously [0008]; independently driven regions implicitly allows programming of the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu, to have the controller being further configured to cause the first and second series of ultrasound waves to be sequentially transmitted from the same transducer elements, as taught by Vitek, in order to achieve application specific ultrasound delivery (Vitek [0002]) and have a transducer array with a design that may be better adjusted to the treatment of certain areas of the human anatomy that are themselves highly asymmetrical (Vitek [0022]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Vortman et al. (US 20100030076 A1, hereinafter Vortman).

Regarding claim 21, Zhu does not teach a system  wherein the controller is further configured to cause the ultrasound transducer to transmit the first series and second series of ultrasound waves having an energy level above a predetermined level for target treatment. 
Vortman discloses “Systems And Methods For Simultaneously Treating Multiple Target Sites” and is in applicant’s field of endeavor of A61N7/00. Vortman teaches a system wherein the controller (controller [0038]) is further configured to cause the ultrasound transducer to transmit the first series and second series of ultrasound waves (Each group of transducer elements may be independently controllable [0011]) having an energy level above a predetermined level for target treatment (Therefore, in some embodiments, overlap thresholds are established and used to limit the amount (in terms of energy density, time or both) that two or more beams may pass through the same tissue [0036]; the threshold is the predetermined level that establishes the energy level that is required to treat the tissue that implicitly allows for certain treatments above an energy level without overheating tissue that may be covered with multiple beams of energy). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu, to have the controller is further configured to cause the ultrasound transducer to transmit the first series and second series of ultrasound waves having an energy level above a predetermined level for target treatment, as suggest by Vortman, in order to decrease treatment time and reduce or even eliminate heating of non-targeted tissue, as suggested by Vortman ([0005]).  

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Barthe et al. (US 10537304 B2, hereinafter "Barthe").

Regarding claim 22, Zhu does not teach a system wherein the at least one anatomical characteristic comprises a tissue acoustic parameter and a change thereof resulting from the first series and second series of ultrasound waves.
Barthe et al. discloses “Hand Wand For Ultrasonic Cosmetic Treatment And Imaging” (title) and is in applicant’s field of endeavor of A61N7/00.  Barthe et al. teaches a system wherein the at least one anatomical characteristic comprises a tissue acoustic parameter (the ultrasonic parameter can relate to aspects of the transducer such as…. tissue depths, and/or other tissue characteristic, Col. 18 lines 10-16) and a change thereof resulting from the first series and second series of ultrasound waves (the one or more removable transducer modules includes two, three, four, five, six, or more removable transducer modules Col. 3 lines 17-19; two different depths and at least two different frequencies, Col 9 lines 9-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu, at least one anatomical characteristic comprises a tissue acoustic parameter and a change thereof resulting from the first series and second series of ultrasound waves, as taught by Barthe, in order to minimize the risk that an incorrect depth will be used during treatment. 

Regarding claim 23, Zhu does not teach a system wherein the tissue acoustic parameter comprises at least one of tissue absorption or tissue impedance. Barthe, however, teaches a system wherein the tissue acoustic parameter comprises at least one of tissue absorption or tissue impedance (the ultrasonic parameter can relate to aspects of the transducer such as…. tissue depths, and/or other tissue characteristic, Col. 18 lines 10-16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Zhu, by having the tissue acoustic parameter comprises at least one of tissue absorption or tissue impedance, as taught by Barthe, in order to minimize the risk that an incorrect depth will be used during treatment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./               Examiner, Art Unit 3793                                                                                                                                                                                         
/AMELIE R DAVIS/               Primary Examiner, Art Unit 3793